Order unanimously reversed, with $25 costs and disbursements and motion granted, with $10 costs. Memorandum: There was no undue delay in the making of defendant’s motion to amend his answer to set up the affirmative defense of fraud. The principal grounds of opposition to the granting of the motion were the contentions that the proposed affirmative defense was insufficient in law as a plea of fraud and that plaintiff would be prejudiced by service of the amended answer for it would be unable to move against the amended answer for summary judgment, as it asserts it might have against the original answer. The general policy of liberality with respect to amending pleadings requires that the defendant be given an opportunity to assert his affirmative defense. In granting defendant’s motion we are not passing upon the sufficiency or merits of the amended answer. (Coron v. Lincks, 259 App. Div. 924; Lazarus v. Rice, 268 App. Div. 985; Gillette v. Allen, 269 App. Div. 441, 449.) It cannot be said as a matter of law that the insufficiency of the pleading is clear on its face and free from doubt. Under these circumstances, defendant should have an opportunity to assert the defense and the plaintiff to make such motions against it as it may deem advisable. (See 4 Carmody-Wait, New York Practice, § 25, pp. 566, 567.) (Appeal from order of Erie Special Term denying defendant’s motion for leave to serve amended answer.) Present — Bastow, J. P., Goldman, Halpern, MeClusky and Henry, JJ.